Citation Nr: 0813035	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for scoliosis, 
osteoarthritis, and degenerative disc disease of the lumbar 
spine with incontinence (hereafter "back disability"). 

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left hip, with hip replacement and 
postoperative dislocations (hereafter "left hip 
disability").  

3.  Entitlement to service connection for DJD of the right 
hip.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

A VA physician that recently examined the veteran in December 
2007, on remand, determined that her back and bilateral 
(i.e., right and left) hip disorders were not caused by her 
active military service many years ago, from June 1944 to 
August 1945, during World War II.




CONCLUSIONS OF LAW

1.  The veteran's back disorder was not incurred in or 
aggravated by her military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The veteran's right hip disorder was not incurred in or 
aggravated by her military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  The veteran's left hip disorder was not incurred in or 
aggravated by her military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
December 2004 and November 2007, the RO and AMC advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued the first VCAA notice letter prior to initially 
adjudicating the veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That letter also specifically asked that she 
provide any evidence in her personal possession pertaining to 
her claims.  Id. at 120-21.  And in any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Moreover, although the AMC did not provide the second VCAA 
notice letter until after the claims had been initially 
adjudicated, the AMC has since gone back and readjudicated 
the claims in the January 2008 supplemental statement of the 
case (SSOC) based on the additional evidence that had been 
received since that initial adjudication and statement of the 
case (SOC).  This is important to point out because the 
Federal Circuit Court recently held that SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit; and 
(2) based on her contentions and the communications provided 
to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

Consider as well that, in March 2006, August 2007 and 
November 2007 letters, the veteran was informed that a 
downstream disability rating and effective date will be 
assigned if her underlying claims for service connection are 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And those letters also were issued before going back 
and readjudicating the claims in the January 2008 SSOC.  
Mayfield IV and Prickett, supra.  So the veteran's claims 
have been reconsidered since providing all necessary VCAA 
notice.

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records and VA medical records, 
including the report of her recent December 2007 VA 
compensation examination for a medical nexus opinion 
concerning the cause of her claimed conditions - and, in 
particular, whether they are related to her military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its October 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



Claims for Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Degenerative joint disease (DJD, i.e., arthritis) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has diagnoses for the claimed disabilities, so there 
is no disputing she has them.  Consequently, the 
determinative issue is whether they are somehow attributable 
to her military service.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
it is in this critical respect that her claims fail.

The veteran's service medical records (SMRs) are completely 
unremarkable for any complaints, diagnosis of or treatment 
for bilateral hip or back disabilities.  Her post-service 
treatment records show that a February 1995 X-ray first noted 
scoliosis, disc space narrowing, and osteophtyes involving 
the lumbar segment of her spine.  She was first diagnosed 
with DJD of the left hip in 1999, when she had hip 
replacement surgery.  And she was first diagnosed with DJD of 
the right hip in January 2001.  All three of these claimed 
disabilities were diagnosed over 50 years after her military 
service ended in August 1945.  A lapse of so many years 
between her separation from service and the first 
manifestation of these disorders is a factor for 
consideration in deciding her service-connection claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



Perhaps even more importantly, though, the Board remanded 
this case in October 2007 to have the veteran examined for a 
medical nexus opinion concerning the cause of her claimed 
conditions - and especially whether they are related to her 
military service (including the truck driving she had 
mentioned during her September 2007 hearing and in her 
written statements).  She had this requested VA examination 
in December 2007.  The examiner reviewed the claims file 
prior to examining the veteran for her pertinent medical and 
other history.  The veteran reported that she drove heavy 
trucks as part of her duties in the military.  She denied 
loading and unloading them.  She reported back and hip 
problems as far back as 1946, but denied suffering any injury 
while driving trucks in service.  

The veteran was physically examined and X-rays were taken of 
her lumbar spine and hips.  The examiner concluded that the 
service medical records (SMRs) did not indicate that DJD of 
the hips and a back disability were related to service.  
The examiner stressed that the claimed disabilities were not 
first noted until 50 years or more after the veteran's 
service ended.  The etiology of the DJD in her hips was 
"usually unknown," but her age, obesity, post-menopausal 
status, and trauma seemed to be predisposing factors, 
according to the VA examiner.  He also indicated that the DJD 
in the veteran's spine could have been caused by direct or 
indirect trauma or excessive strain.  He said that 
occupational activities such as excessive carrying of loads 
and repeated bending and lifting could predispose a person to 
DJD of the spine, as could improper posture.  He went on to 
note that DJD of the spine could be caused by deformity in 
one segment of the spine, as is the case with the veteran, 
who has severe scoliosis.  The examiner then noted that 
the veteran's obesity, which naturally encouraged 
disintegration of the lower lumbar spine, could also cause 
DJD.  So, for these reasons, the examiner concluded that the 
DJD in the veteran's hips and lumbar spine was not due to her 
period of active duty military service, but instead was 
caused by "a conglomeration of several factors."  The 
examiner elaborated that, when the veteran was in the 
military she was 20 years old and "a strong soldier" and 
drove a truck for less than a year, and did not do any 
carrying and unloading of heavy loads.  

There is no medical evidence refuting this VA examiner's 
opinion.  None of the veteran's post-service medical records 
provide an etiological link between her period of active 
military service over 50 years ago and the claimed 
disabilities.

In February 2005, the veteran submitted a lay statement 
wherein she described being raised in the Christian Science 
faith, and how she was taught not to seek medical help for 
pain.  As a result, when her hips and back hurt after driving 
a truck, she "toughed it out."  After discharge, she stated 
that she had back and hip pain, but "refused to let [this] 
ruin [her] life," which is why there are no medical 
treatment records dated more contemporaneous to when she was 
in service.

While the veteran and her husband are competent, even as a 
laymen, to attest to her experiencing pain and other symptoms 
in her hips and back - although not otherwise documented 
until many years after service, they do not have the 
necessary medical training and/or expertise to give a 
probative opinion on the cause of her current low back and 
hip disorders - and, in particular, where these conditions 
are traceable back to her military service to the truck 
driving and other responsibilities she had while in the 
military.  This is a medical determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And, as mentioned, the 
only medical opinion addressing this determinative issue is 
unfavorable, from the VA physician that recently examined her 
in December 2007.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), then the veteran prevails.  Conversely, 
if the preponderance of the evidence is negative, then 
service connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Here, the 
evidence of record is not in equipoise, rather, the 
preponderance of the evidence is against the veteran's claims 
- in turn meaning there is no reasonable doubt to resolve in 
her favor and her claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for a back disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a right hip disorder is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


